Exhibit 10.3

 

Form of Restricted Stock Unit Contract for Non-Employee Directors
(Not Transferable)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and                            (the “Participant”), is made and
entered into to evidence the regular annual award of
                      restricted stock units (“Units”) to the Participant.  The
award of the Units is subject to the provisions of the Arch Coal, Inc. 1997
Stock Incentive Plan, as amended from time to time (the “Plan”), a copy of which
has been made available to the Participant, and to the terms and conditions set
forth below, which constitute the entire understanding between the Company and
the Participant with respect to this Contract.

 

This Contract is executed as of                               .

 

 

Arch Coal, Inc.

 

 

 

 

 

John Ziegler, Jr.

 

Vice President - Human Resources

 

ACKNOWLEDGMENT

 

The undersigned hereby acknowledges having read the Plan and this Contract, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Contract.

 

 

 

 

 

[Director Name]

 

--------------------------------------------------------------------------------


 

Terms and Conditions of Restricted Stock Unit Contract

 

1.                                      Definitions.  Capitalized terms, not
otherwise defined herein shall have the same meanings set forth in the Plan.

 

2.                                      Vesting Dates.  The Units will vest in
full upon your separation from service with the Company as a member of the
Company’s Board of Directors (the “Board”), upon your death or upon a Change in
Control (the date of such occurrence is defined as the “Vesting Date”);
provided, however, that termination of Board membership for cause or for reasons
other than retirement, disability or death will result in forfeiture of all
Units.

 

3.                                      Payout of Award.  Subject to the
provisions of this Contract and the Plan, the Participant is awarded the
aggregate number of Units set forth in this Contract, evidencing the right to
receive an equivalent number of shares of Stock.  Payment of vested Units shall
be made as soon as practicable following the Vesting Date.  Settlement will be
made by payment in shares of Stock or cash, as determined by the Committee and
in accordance with the Plan.  If paid in shares of Stock, such shares of Stock
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 7, or any applicable law,
rule or regulation.

 

4.                                      Non-transferable.  The Participant
agrees that the Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of.

 

5.                                      Tax Withholding.  The Participant hereby
authorizes withholding from any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Units or any payment in
settlement thereof.  The Company shall have no obligation to deliver shares of
Stock or payment in settlement until the tax withholding obligations of the
Company have been satisfied by the Participant.

 

6.                                      Certificate Registration.  If settled in
shares of Stock, the certificate issuable upon vesting of the Units shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

7.                                      Restrictions on Issuance of Shares.  The
grant of the Units and any settlement thereof shall be subject to compliance
with all applicable requirements of federal, state or foreign law.  If settled
in shares, the issuance of shares of Stock upon vesting of the Units shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Units shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained.  As a condition to issuance of the shares of Stock upon vesting
of the Units, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

8.                                      Fractional Shares.  If settled in shares
of Stock, the Company shall not be required to issue fractional shares upon the
vesting of the Units.

 

9.                                      Stockholder Rights.  The Participant
shall have no rights as a holder of Stock with respect to the Units granted
hereunder.  Notwithstanding the foregoing, the Participant shall have the right
to receive a cash payment (the “Dividend Equivalent Payment”) with respect to
the Units (if any) that vest pursuant to this Contract, subject to withholding
pursuant to the terms of this Contract and the Plan, in an amount equal to the
aggregate cash dividends that would have been paid to Participant if Participant
had been the record owner, on each record date for a cash dividend during the
period from                   , 20     through the

 

--------------------------------------------------------------------------------


 

settlement date of the Units, of a number of shares of Stock equal to the number
of Units that actually vest on the Vesting Date under this Contract.  The
Dividend Equivalent Payment shall be made on the settlement date of the Units. 
Participant shall not be entitled to receive any payments with respect to any
non-cash dividends or other distributions that may be made with respect to
shares of Stock.

 

10.                               Adjustments.  The Units shall automatically
and without any further action on the part of the Company or the Participant be
adjusted if and to the extent that the Stock underlying the Units becomes
subject to a stock dividend, stock split, recapitalization, merger,
consolidation, reorganization or other event.

 

11.                               Personnel & Compensation Committee Actions. 
The Committee may, in its discretion, remove, modify or accelerate the vesting
schedule with respect to the Units under such circumstances as the Committee, in
its discretion, shall determine, subject however to the terms of the Plan.

 

12.                               Further Assurances.  Each of the parties
hereto agrees to execute and deliver all consents and other instruments and take
all other actions deemed necessary or desirable by counsel for the Company to
carry out each provision of this Contract and the Plan.

 

13.                               Governing Law.  The validity, interpretation,
performance and enforcement of this Contract shall be governed by the laws of
the State of Delaware, determined without regard to its conflict of law
provisions.

 

14.                               Plan Governs.  This Contract has been executed
pursuant to the Plan, and each and every provision of this Contract shall be
subject to the provisions of such Plan and, except as otherwise provided herein,
the terms therein shall govern this Contract.  In the event of any conflict
between the terms of this Contract and any other documents or materials provided
to the Participant, the terms of this Contract will control.

 

--------------------------------------------------------------------------------